Title: To John Adams from Oliver Wolcott, Jr., 9 February 1797
From: Wolcott, Oliver, Jr.
To: Adams, John


				
					Sir:
					Treasury Department, February 9, 1797.
				
				I have the honor to transmit herewith a statement of goods, wares, and merchandise, exported from the United States, during one year prior to the 30th day of September, 1796, which has been prepared in conformity with the resolution of the Senate, passed on the 10th day of February, 1796.Of the sum of 67,064,097 dollars, being the whole value of exports during the years above mentioned, it is estimated that about the sum of twenty-six millions three hundred thousand dollars has arisen from the exportation of foreign goods and merchandise.I have the honor to be, very respectfully, sir, your obedient servant,
				
					Oliver Wolcott, Secretary of the Treasury.
				
				
			